Contrary to defendant’s contention, the weight of the evidence supports the jury’s verdict. (See, People v Bleakley, 69 NY2d 490.) Defendant has failed to establish that the testimony of the DEA agent and the confidential informant was incredible. Although the testimony at trial concerning defendant’s participation in this transaction was in conflict, it does not appear that the jury failed to give the evidence the weight it should have been accorded notwithstanding codefendant Ocasio’s acquittal.
We have considered defendant’s argument that it was error to introduce the cocaine into evidence because the People failed to establish a complete chain of custody, and find it to be without merit. The testimony at trial provided reasonable assurance that the exhibit introduced was the unchanged contraband that had been seized by the police. (People v Julian, 41 NY2d 340.) Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Smith, JJ.